Title: From James Madison to William Pinkney, 29 January 1814
From: Madison, James
To: Pinkney, William


        
          Dear Sir
          Washington Jany. 29. 1814
        
        I have recd. your letter conveying a resignation of the important office held by you. As the Bill to which it refers has not yet passed into a law, I hope you will be able to prolong your functions till a successor can be provided, and at any rate to afford aid in the business of the U.S. particularly understood by you, at the approaching term of the supreme Court.
        On the first knowlege of the Bill, I was not unaware that the dilemma it imposes, might deprive us of your associated services, and the U.S. of the advantage accruing from your professional care of their interests. I readily acknowledge that in a general view, the object of the Bill is not ineligible to the Executive. At the same time, there may be instances, where talents & services of peculiar value, outweigh the consideration of constant residence; and I have felt all the force of this truth, since I have had the pleasure of numbering you among the partners of my public trust. In losing that pleasure I pray you to be assured of my high & continued esteem, and of my friendship & best wishes.
        
          James Madison
        
      